  
  
   

 
  
  
    
 
        

meee ac
UST: SOI u, rer caer tim .
DOW JM f fy ce

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

TT TS TS TSS SS TS TS TS TS ET ee Xx EL BE. 7 “Le ea pty ig’ 8
CHRISTOPHER BOFFOLI, an individual, > H Dow WEARS Py LED
inti Davy er “Pipce yo"
Plaintiff, mew DEC 0. 2 oie oO
erences ete any
-against-
MARC CHANDLER, an individual, 19 Civ. 7932 (GBD):
Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

December 2, 2019

RGEB. DANIELS
ited States District Judge
